 
 
Magnum Hunter Resources Corporation 8-K [mac-8k_011314.htm]
Exhibit 10.1
 
Execution Version

OMNIBUS SETTLEMENT AGREEMENT AND RELEASE
 
This Omnibus Settlement Agreement and Release (“Agreement”) is entered into as
of the 9th day of January, 2014 (the “Execution Date”), by and among Magnum
Hunter Resources Corporation, a Delaware corporation (“MHR”), Magnum Hunter
Production, Inc., a Kentucky corporation, formerly known as NGAS Production Co.,
which in turn was formerly known as Daugherty Petroleum, Inc. (“MHP”), Eureka
Hunter Pipeline, LLC, a Delaware limited liability company (“EHP”), Seminole
Energy Services, L.L.C., an Oklahoma limited liability company (“SES”), Seminole
Gas Company, L.L.C., an Oklahoma limited liability company (“SGC”), Seminole
Murphy Liquids Terminal, L.L.C., a Tennessee limited liability company (“SMLT”),
NGAS Gathering II, LLC, a Kentucky limited liability company (“NG-II”), and NGAS
Gathering, LLC, a Kentucky limited liability company (“NG-I”).  Collectively,
MHR, MHP and EHP may be referred to herein as the “Magnum Hunter
Entities”.  Collectively, SES, SGC, SMLT, NG-I and NG-II may be referred to
herein as the “Seminole Entities”. Each of the entities executing this Agreement
may be referred to herein as a “Party”, and collectively they may be referred to
herein as the “Parties”.
 
RECITALS
 
A.           WHEREAS, certain Parties are currently involved in four legal
proceedings (the “Legal Proceedings”) pending in four different fora as more
fully described below (the Parties to the Legal Proceedings being the “Litigant
Parties”):
 
1.           Magnum Hunter Production, Inc. and Eureka Hunter Pipeline, LLC v.
Seminole Energy Services, L.L.C., and Seminole Gas Company, L.L.C.; brought
under the Federal Arbitration Act (the “Tulsa Arbitration”);
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Magnum Hunter Production, Inc., f/k/a NGAS Production Co. v.
Seminole Murphy Liquids Terminal, L.L.C., Civil Action No. 12-CI-2838; in the
Fayette Circuit Court, Division 9, Commonwealth of Kentucky (the “Kentucky
Lawsuit”);
 
3.           Magnum Hunter Production, Inc. v. Seminole Energy Services, L.L.C.,
Cause No. 2012-44241; in the 190th Judicial District of Harris County, Texas
(the “Houston Lawsuit”);
 
4.           Seminole Energy Services, L.L.C. and Seminole Gas Company, L.L.C.
v. Magnum Hunter Resources Corporation and NGAS Resources, Inc., Case No.
CJ-2013-01420; in the District Court of Tulsa County, State of Oklahoma (the
“Tulsa Lawsuit”); and
 
B.           WHEREAS, the Litigant Parties have asserted positions and claims in
the Legal Proceedings which are contested and subject to proof thereof; and
 
C.           WHEREAS, each of the Parties has agreed it is in its best interest
of the Parties for the Litigant Parties to settle and compromise all claims
alleged in the Legal Proceedings or arising from or relating to the matters,
facts, allegations, or assertions at issue in the Legal Proceedings and have
accordingly entered into this Agreement; and
 
D.           WHEREAS, in connection with this Agreement, the Parties desire to
terminate certain existing agreements as set forth herein; and
 
E.           WHEREAS, in connection with this Agreement, the Parties desire to
enter into additional agreements and amendments to existing agreements as set
forth herein and attached hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, subject to the terms and conditions of this Agreement, and in
consideration of the mutual promises and covenants stated herein and the
recitals set forth above, and in light of other good and valuable consideration
to the Parties, the sufficiency and receipt of which is hereby acknowledged, the
Parties agree as follows:
 
TERMS OF THE AGREEMENT
 
1.              Consideration.
 
1.1           Termination – Effective as of 11:59 p.m. (Central Standard Time)
on December 31, 2013, the following agreements shall immediately terminate and
be of no further force or effect:
 
(a)           the Gas Gathering Agreement currently between NG-II, SGC and SES
dated effective July 15, 2009, as amended by the First Amendment thereto dated
as of January 9, 2010, as amended by the Second Amendment thereto dated as of
March 10, 2011, shall immediately terminate and be of no further force and
effect; provided, however, that all payment obligations under such agreement
that accrued before 11:59 p.m. (Central Standard Time) on December 31, 2013
shall continue to survive until fully performed;
 
(b)           the Joint Ownership Agreement (Olive Grove Natural Gas Gathering
Trunk Line & Treatment Facility) currently between MHP and SGC dated as of
August 12, 2008;
 
(c)           the Olive Grove Gas Gathering and Treatment Agreement currently
between MHP, as “Producer,” SGC and MHP, as “Owners,” and SES, as “Manager,”
dated July 1, 2008, as amended by that certain First Amendment to Olive Grove
Gas Gathering and Treatment Agreement dated as of July 27, 2012,
 
 
3

--------------------------------------------------------------------------------

 
 
by and among MHP, as “Producer,” SGC and MHP, as “Owners,” and SES, as
“Manager;”
 
(d)          the SES Operating and Maintenance Agreement (NGAS/Seminole
Gathering System) currently between SGC, NG-II and SES dated July 15, 2009, as
amended by the First Amendment thereto dated as of March 10, 2011; and
 
(e)          the DPI Operating and Maintenance Agreement (NGAS/Seminole
Gathering System) currently between SES and MHP dated as of July 15, 2009, as
amended by the First Amendment thereto dated as of March 10, 2011.
 
1.2           Definitive Agreements – Concurrently with the execution of this
Agreement and in furtherance of the agreements contemplated hereunder, the
following agreements have been executed and delivered (collectively, the
“Definitive Agreements”):
 
(a)          SGC and MHP executed the Asset Purchase Agreement (Olive Grove)
attached hereto as Exhibit A, which sets forth the terms and conditions upon
which SGC will sell to MHP, and MHP will purchase from SGC, SGC’s interest in
the Olive Grove natural gas treatment facility and gathering trunk line;
 
(b)           MHP, SGC and NG-II executed the Gas Gathering Agreement attached
hereto as Exhibit B (the “Gas Gathering Agreement”), which sets forth the terms
and conditions upon which SGC and NG-II will provide MHP gas gathering services
on a natural gas gathering system in southeastern Kentucky, eastern Tennessee
and western Virginia (the “Stone Mountain Gathering System”);
 
(c)           SGC, NG-II and MHP executed the MHP Operating and Maintenance
Agreement (NNG/SGC Gathering System) attached hereto as
 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit C (the “MHP Operating and Maintenance Agreement”), which sets forth the
terms and conditions upon which MHP will operate and maintain the Stone Mountain
Gathering System on behalf of SGC and NG-II;
 
(d)           EHP, SES and SGC executed the First Amendment to Joint Ownership
Agreement attached hereto as Exhibit D, regarding the ownership and operation of
the cryogenic natural gas processing plant in the vicinity of Rogersville,
Tennessee (the “Rogersville Plant”);
 
(e)           EHP, SGC, SES, and MHP executed the First Amendment to Gas
Processing Agreement attached hereto as Exhibit E, regarding the provision of
natural gas processing services at the Rogersville Plant;
 
(f)           MHP and SMLT executed the Second Amendment to Base Contract for
Sale and Purchase of Natural Gas Liquids &/or Condensate and Transaction
Confirmation attached hereto as Exhibit F, regarding the sale of natural gas
liquids by MHP to SMLT;
 
(g)           SES and MHP executed the Second Amendment to Base Contract for
Sale and Purchase of Natural Gas attached hereto as Exhibit G, which sets forth
the terms and conditions on which SES will purchase natural gas from MHP;
 
(h)           MHP and SGC executed the Asset Purchase Agreement (SMLT Credit
Distribution) attached hereto as  Exhibit H, which sets forth the terms and
conditions upon which SGC will purchase from MHP, and MHP will sell to SGC,
certain rights under the Base Contract for Sale and Purchase of Natural Gas
 
 
5

--------------------------------------------------------------------------------

 
 
Liquids &/or Condensate dated January 2, 2008, currently between SMLT and MHP
(as amended, the “SMLT Base Contract”);
 
(i)             SES, SGC, NG-II, EHP, SMLT and MHP executed the Second Amendment
to  Master Netting and Setoff Agreement attached hereto as Exhibit I, which nets
amounts owed by one or more of such Parties to one or more of the other Parties
under certain agreements; and
 
(j)           the Litigant Parties executed the documents attached hereto as
Exhibits J1-4 (the “Legal Proceedings Dismissal Documentation”).
 
           1.3           Legal Proceedings Dismissal Documentation – Not more
than five (5) business days after the Execution Date, each of the Litigant
Parties shall cause to be filed with the arbitrator in the Tulsa Arbitration,
and with the courts in the Kentucky Lawsuit, the Houston Lawsuit and the Tulsa
Lawsuit, the Legal Proceedings Dismissal Documentation.
 
1.4           Drilling Commitment –
 
(a)           Upon execution of the Definitive Agreements, the Magnum Hunter
Entities’ sole remaining drilling commitment under the Omnibus Agreement dated
March 10, 2011, by and between SES, SGC, NG-II, MHR, MHP (as successor in
interest to NGAS Production Co.), NG-I and NGAS Resources, Inc. (the “2011
Omnibus Agreement”) will require that MHP drill and complete four (4) Devonian
(either Huron or Cleveland formation) horizontal gas wells capable of producing
hydrocarbons (each, a “Devonian Well”) by the end of June 30, 2014 (such
commitment being the “New Drilling Commitment” and such date being the
“Commitment Date”).  The Parties to the 2011 Omnibus Agreement agree that the
New Drilling Commitment effectively modifies the 2012 drilling
 
 
6

--------------------------------------------------------------------------------

 
 
commitment under the 2011 Omnibus Agreement from a $20 million commitment for
2012 to a $10.5 million commitment for 2012, 2013 and that portion of 2014
occurring before the day after the Commitment Date.  The Seminole Entities agree
that, to date, three wells at a cost of $1.5 million per well have already been
drilled and completed pursuant to the New Drilling Commitment.  Costs
attributable to the four Devonian Wells to be drilled and completed and capable
of producing hydrocarbons by the end of the Commitment Date will be applied to
the New Drilling Commitment at a credit of $1.5 million per well, thus
accounting for the remainder of the $10.5 million required under the New
Drilling Commitment.
 
(b)           MHP shall pay SES, by wire transfer of immediately available
funds, an amount equal to Two Hundred Twenty-Five Thousand Dollars ($225,000)
(being equal to the product of fifteen percent (15%) multiplied by $1.5 million)
for each Devonian Well that has not been drilled and completed by MHP and is not
capable of producing hydrocarbons by the end of the Commitment Date.
 
(c)           Except as set forth in Paragraphs 1.4(a) and (b), none of the
Magnum Hunter Entities owe any further obligations under Section 6 of the 2011
Omnibus Agreement.
 
1.5           Other Consideration – Concurrently with the execution of this
Agreement, (a) MHP shall have returned to SES the expired check tendered by SES
to MHP on October 9, 2012 for $102,438.37 (Check No. 0935466), (b) SES shall
have paid to MHP, by wire transfer in immediately available funds to the account
specified in Exhibit K, the amount of 
 
 
7

--------------------------------------------------------------------------------

 
 
$102,438.37, and (c) SGC shall have paid to MHP, by wire transfer in immediately
available funds to the account specified in Exhibit K, the amount of $13,689,
representing MHP’s share of the total CPI adjustment that SES, as “Manager” of
the Rogersville Plant, was entitled to charge Chesapeake (as defined in
Paragraph 3.2(f)) under the Chesapeake GPA (as defined in Paragraph 3.2(f)) and
Forexco (as defined in Paragraph 3.2(f)) under the Forexco GPA (as defined in
Paragraph 3.2(f)) for processing fees for the period from January 2012 through
March 2013.
 
2.            Mutual Release.
 
2.1           The Parties hereby mutually release and forever discharge each
other Party, and their respective predecessors, successors, assigns, owners,
parents, affiliates, divisions, agents, officers, directors, employees,
insurers, and attorneys from any and all claims or causes of action (a) alleged
in the Legal Proceedings, (b) arising from or relating to the facts at issue in
the Legal Proceedings, or (c) that could have been alleged or asserted in the
Legal Proceedings arising from or relating to the facts at issue in the Legal
Proceedings (collectively, “Claims”).  THIS IS A FULL AND COMPLETE RELEASE OF
ALL THE FOREGOING DEFINED CLAIMS PROVIDED THAT, FOR THE AVOIDANCE OF DOUBT,
NOTHING HEREIN SHALL BE DEEMED TO RELEASE A PARTY FOR CLAIMS (AS THAT TERM IS
GIVEN ITS ORDINARY MEANING, AND NOT AS DEFINED ABOVE) TO ENFORCE THE TERMS OF
THIS AGREEMENT.
 
2.2           The Parties acknowledge the receipt and sufficiency of the
consideration set forth in Article 1 by signing this Agreement and entering into
the Definitive Agreements.  The Parties expressly waive and assume the risk of
all Claims which exist as of the Execution Date, but of which they do not know
or suspect to exist, whether through ignorance, oversight, error, negligence, or
otherwise, and which, if known, would materially affect their decision to
 
 
8

--------------------------------------------------------------------------------

 
 
enter into this Agreement or the Definitive Agreements, and waive any rights
they have under any statute or common law principle that may affect such a
release.  The Parties further acknowledge that they have accepted the
consideration set forth in Article 1 or as otherwise contemplated in the
Definitive Agreements as a complete compromise of all Claims, which Claims
involve disputed issues of law and fact, and assume the risk that the facts or
law may be other than they believe.
 
2.3           Notwithstanding the provisions of Paragraphs 2.1 and 2.2 above,
the Parties agree they are not waiving any rights or claims that any of them may
have to enforce the terms of this Agreement.
 
3.            Representations and Warranties.
 
3.1           By the Magnum Hunter Entities.          Each of the Magnum Hunter
Entities represents and warrants, as to itself, to the Seminole Entities that
(a) it has full power, authority and legal right to execute and deliver this
Agreement and any other instruments or documents contemplated hereby to be
executed by it and to consummate the transactions contemplated hereby; (b) this
Agreement has been duly executed and delivered by such entity and constitutes
the legal, valid and binding obligation of such entity, enforceable against such
entity in accordance with the terms hereof except as may be limited by law; (c)
except for the approval of the arbitrator in the Tulsa Arbitration and the
courts in each of the Kentucky Lawsuit, the Houston Lawsuit and the Tulsa
Lawsuit, to dismiss each of the Legal Proceedings with prejudice as contemplated
by Paragraph 1.3 above, no further consent, approval or other action of any
court or third party is required to be obtained by such entity in connection
with the transactions contemplated in this Agreement; (d) it has not sold,
assigned or transferred any claims it may have against any or all of the
Seminole Entities or any of their successors, assigns, owners,
 
 
9

--------------------------------------------------------------------------------

 
 
parents, affiliates, divisions, agents, officers, directors, employees, insurers
or attorneys with respect to the matters released by this Agreement; and (e)
except to the extent necessary to enforce the terms of this Agreement, it will
not at any time hereafter file any complaints, demands, claims, or lawsuits
against the Seminole Entities or any of their successors, assigns, owners,
parents, affiliates, divisions, agents, officers, directors, employees,
insurers, or attorneys with any government agency or any court or under any
arbitration act or provision or with any arbitration association with respect to
the matters released by this Agreement.
 
3.2           By the Seminole Entities.          Each of the Seminole Entities
represents and warrants, as to itself, to the Magnum Hunter Entities as follows:
 
(a)           it has full power, authority and legal right to execute and
deliver this Agreement and any other instruments or documents contemplated
hereby to be executed by it and to consummate the transactions contemplated
hereby;
 
(b)           this Agreement has been duly executed and delivered by such entity
and constitutes the legal, valid and binding obligation of such entity,
enforceable against such entity in accordance with the terms hereof except as
may be limited by law;
 
(c)           except for the approval of the arbitrator in the Tulsa Arbitration
and the courts in each of the Kentucky Lawsuit, the Houston Lawsuit and the
Tulsa Lawsuit, to dismiss each of the Legal Proceedings with prejudice as
contemplated by Paragraph 1.3 above, no further consent, approval or other
action of any court or third party is required to be obtained by such entity in
connection with the transactions contemplated in this Agreement;
 
(d)           it has not sold, assigned or transferred any claims it may have
against any or all of the Magnum Hunter Entities or any of their successors,
assigns,
 
 
10

--------------------------------------------------------------------------------

 
 
owners, parents, affiliates, divisions, agents, officers, directors, employees,
insurers or attorneys with respect to the matters released by this Agreement;
 
(e)           except to the extent necessary to enforce the terms of this
Agreement, it will not at any time hereafter file any complaints, demands,
claims, or lawsuits against the Magnum Hunter Entities or any of their
successors, assigns, owners, parents, affiliates, divisions, agents, officers,
directors, employees, insurers, or attorneys with any government agency or any
court or under any arbitration act or provision or with any arbitration
association with respect to the matters released by this Agreement;
 
(f)           except with respect to (i) the Natural Gas Processing Agreement
(Rogersville Cryogenic Processing Plant) entered into by and between SGC,
SES and Chesapeake Appalachia, LLC (“Chesapeake”) dated April 1, 2011, as
amended by that certain First Amendment to Natural Gas Processing Agreement
dated June 12, 2013, by and between Chesapeake and SES (such Natural Gas
Processing Agreement as so amended by such First Amendment to Natural Gas
Processing Agreement being the “Chesapeake GPA”), (ii) the Natural Gas
Processing Agreement (Rogersville Cryogenic Processing Plant) entered into by
and between Forexco, Inc. (“Forexco”), SGC and SES dated April 1, 2011, as
amended by that certain Letter Agreement dated May 14, 2013, by and between
Forexco and SGC (such Natural Gas Processing Agreement as so amended by such
Letter Agreement being the “Forexco GPA”),  (iii) the Natural Gas Processing
Agreement (Rogersville Cryogenic Processing Plant) by and between Seminole
Energy Services, LLC (Mid Atlantic), SES and SGC dated June 1, 2011, as amended
by that certain Letter Agreement dated May 14, 2013, by and between SES and SGC,
and (iv) the Gas Processing Agreement currently between MHP, as “Producer,”
 
 
11

--------------------------------------------------------------------------------

 
 
SGC and EHP, as “Owners,” and SES, as “Manager,” dated September 14, 2007, as
amended by that certain First Amendment to Gas Processing Agreement dated of
even date herewith by and between SGC, EHP, MHP and SES, there are no processing
agreements relating to or affecting the Rogersville Plant; and
 
(g)           it has delivered to the Magnum Hunter Entities a true and correct
copy of each agreement referenced in Paragraph 3.2(f) above, together with all
amendments and modifications thereto.
 
4.            Miscellaneous Provisions.
 
4.1           Integration.          This Agreement contains and constitutes the
full and entire agreement between and among the Parties and supersedes all prior
agreements, negotiations and understandings between and among the Parties
relating to the subject matter hereof, whether written or oral.  Except as
otherwise specifically provided in this Agreement, no change, amendment,
modification, waiver or addition to this Agreement shall be valid unless made in
writing and signed by or on behalf of each of the Parties.
 
4.2           Severability of Provisions.          If any term of this Agreement
is to any extent held invalid or unenforceable by a final and non-appealable
order of a court of competent jurisdiction, the remainder of this Agreement
shall not be affected thereby, and each of the terms and provisions of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
 
4.3           Headings and Neutral Terms.          The headings and subheadings
contained in this Agreement are used solely for convenience and do not
constitute a part of this Agreement between the Parties and shall not be used to
construe or interpret the provisions of this Agreement.  In all references
herein to any Parties, persons, entities or corporations, the
 
 
12

--------------------------------------------------------------------------------

 
 
use of any particular gender or the plural or singular number is intended to
include the appropriate gender or number as the text of this Agreement may
require.
 
4.4           Counterpart Execution.          This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute but one and the same instrument.  A facsimile or
electronic signature on this Agreement shall have the same force and effect as
an original signature thereto.  This Agreement shall be binding and enforceable
upon signature and delivery by all Parties of signed counterparts, regardless of
whether delivery is effected by delivery of original, facsimile or electronic
signatures.
 
4.5           Contractual Intent.          This Agreement and the transactions
contemplated hereby are contractual and not merely recitals, and this Agreement
is not executed in reliance upon any other statement or representation, or for
any other consideration except those which are expressly made herein.  The
Magnum Hunter Entities and the Seminole Entities are fully informed of and
acquainted with the contents of this Agreement and have full knowledge and
appreciation of its meaning and effect and agree and acknowledge that it is
executed for legally sufficient and adequate consideration.  The Parties
acknowledge that each of them received the advice of counsel prior to signing
this Agreement, and their decision to sign this Agreement was their free and
voluntary act.
 
4.6           Negotiation of the Agreements.          All of the Parties and
their counsel have had the opportunity to participate in the drafting and
revision of this Agreement.  Therefore, the recitals and agreements contained
herein and transactions contemplated hereby shall not be construed in favor of
or against any Party, but shall be construed as if all Parties prepared this
Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
4.7           Assignment; Binding Effect.          No Party shall assign or
otherwise transfer all or any part of this Agreement or delegate all or any part
of its rights or obligations hereunder without the prior written consent of each
other Party and any assignment, transfer or delegation made without such consent
shall be void and of no force and effect; provided, however, each Party shall
have the right, without consent of the other Parties, to assign, transfer  or
delegate all or any part of its rights or obligations under Paragraph 1.4 to a
purchaser or purchasers of all or substantially all of the assets or business of
such Party.  Subject to the foregoing, this Agreement shall inure to the benefit
of and be binding upon the Parties and their respective successors and permitted
assigns.
 
4.8           Remedies Upon Breach.          If one Party to this Agreement has
performed all of its obligations hereunder (the “Non-Breaching Party”), and
another Party has failed to perform all of its obligations hereunder, then the
Non-Breaching Party may, at its election, seek remedies as set forth in
Paragraph 4.11 below.
 
4.9           No Admission of Liability; No Adverse Effect Upon the
Action.          It is expressly understood and agreed by the Magnum Hunter
Entities and the Seminole Entities that nothing herein is, shall be construed to
be, or may be used to prove, an admission of any factual recital or of any
liability asserted either herein or in any of the Legal Proceedings.
 
4.10           Governing Law; Construction.          This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas
without regard to the conflicts of law rules thereof.
 
4.11           Resolution of Breach.          In the event of a dispute arising
between the Parties to this Agreement, including with respect to the breach of
any terms of this Agreement, such dispute will be resolved by arbitration in
Houston, Texas by a single
 
 
14

--------------------------------------------------------------------------------

 
 
arbitrator, who, if available and without conflict, shall be Michael J. Wozniak
or, if such person is not available or has a conflict, then an arbitrator
mutually acceptable to the Parties or, if no such agreement can be reached, then
an arbitrator selected pursuant to the rules of the American Arbitration
Association.  The non-prevailing Parties in any such arbitration shall pay to
each prevailing party the reasonable legal fees and expenses incurred by such
prevailing party in connection with prosecuting or defending such arbitration.
 
4.12           Attorney Fees, Costs and Expenses.          Except as otherwise
provided by Paragraph 4.11 above, the Parties shall each be responsible for and
shall pay for all of their own respective attorney fees, costs and expenses, if
any, incurred by or on behalf of each such Party in or in relation to (i) the
Legal Proceedings, (ii) any actions, matters or issues between the Parties
incident or related to the Legal Proceedings or (iii) the negotiation, execution
and delivery of this Agreement or the Definitive Agreements.
 
5.           Confidentiality.          No Party shall disclose directly or
indirectly without the prior written consent of each other Party the terms and
conditions of this Agreement or any of the facts, circumstances or allegations
relating to or regarding the Legal Proceedings (“Confidential Information”) to
any person or entity; provided, however, that any Party may disclose such terms,
conditions, facts, circumstances or allegations to the extent (a) the same is in
the public domain through no action of such Party or its affiliate or (b) a
Party is required by any governmental authority (including any regulatory or
supervisory authority or any quasi-governmental or private body that exercises
regulatory or taxing authority) or any applicable law (including judgments,
decisions and awards of any governmental authority or any disclosures that are
required to be made by a Party pursuant to the rules and regulations of the
United States Securities and Exchange Commission or any stock exchange on which
the stock
 
 
15

--------------------------------------------------------------------------------

 
 
of such Party (or any affiliate of such Party) is listed).  Notwithstanding the
foregoing, a Party may disclose Confidential Information (i) to such Party’s
affiliates, owners, shareholders, directors, officers, managers, employees,
advisors, counsel, lenders, financial consultants, insurers, accountants,
underwriters, agents and representatives, in each case limited to the extent
necessary; (ii) to prospective purchasers of all or substantially all of the
(a) direct or indirect equity interests in a Party or (b) assets or business of
such Party, provided, each such prospective purchaser agrees to be bound by and
subject to substantially equivalent terms of confidentiality as set forth
herein; (iii) to any governmental authority to the extent necessary to enforce
this Agreement; and (iv) to an arbitrator pursuant to Paragraph 4.11 above in
connection with any dispute arising between the Parties.
 
In the event that any Party becomes the subject of a subpoena or other legal
process by which disclosure of the Confidential Information is sought, then the
Party subject to the subpoena or other legal process shall, to the extent
legally permissible, (a) take immediate and diligent steps to provide a full,
complete copy of the subpoena or other legal process to all other Parties and
(b) only disclose that portion of the Confidential Information that is required
to be disclosed and use reasonable commercial efforts to ensure further
confidential treatment of the Confidential Information so disclosed.
 
Notwithstanding the foregoing, (i) the Parties are free to state that the Legal
Proceedings were settled by agreement upon terms to be held strictly
confidential and (ii) the Parties agree that disclosure of any of the terms and
conditions of any of the Definitive Agreements shall be exclusively governed by
the confidentiality restrictions set forth in the Definitive Agreement to which
such terms and conditions relate and not the confidentiality restrictions set
forth in this Paragraph 5.
 
 
16

--------------------------------------------------------------------------------

 
 
Any breach of this provision is acknowledged and agreed by the Parties to be a
material breach of this Agreement and will be subject to a claim for damages by
the other Parties.
 
6.           No Waiver.          The failure of any Party at any time to enforce
any provisions of this Agreement will in no way constitute or be construed as a
waiver of such provision or of any other provision hereof, nor in any way affect
the validity of, or the right thereafter to enforce, each and every provision of
this Agreement.
 
7.           Further Assurances.          Each Party will, upon the request of
any other Party, from time to time after the Execution Date, execute and deliver
to the requesting Party all such further documents and instruments and take such
actions as may be reasonably necessary or appropriate to consummate the
transactions contemplated herein.
 
8.           Non-Economic Conditions; Termination.          The Parties to the
Gas Gathering Agreement and MHP Operating and Maintenance Agreement hereby
acknowledge and agree that, effective as of 11:59 p.m. (Central Standard Time)
on December 31, 2013, the terms and conditions of Section 8 of the 2011 Omnibus
Agreement shall apply to the Gas Gathering Agreement, MHP Operating and
Maintenance Agreement, and each of the Parties thereto, and such terms and
conditions shall remain in full force and effect with respect thereto.
 
[Signature Page Follows]
 
 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have
caused this Agreement to be executed as of the date set forth in the preamble
above.
 
Magnum Hunter Resources Corporation
Magnum Hunter Production, Inc.
 
/s/ Gary C. Evans­­­­­ 
 
/s/ Gary C. Evans­­­­­ 
   
By:  Gary C. Evans
By:  Gary C. Evans
   
Title: Chairman and Chief Executive Officer
Title: Chief Executive Officer

 
Eureka Hunter Pipeline, LLC
 Seminole Energy Services, L.L.C.
 
/s/ Gary C. Evans­­­­­ 
 
/s/ Alex Goldberg 
   
By:  Gary C. Evans
By:  Alex Goldberg
   
Title: Chief Executive Officer and President
Title: EVP and General Counsel

 
Seminole Gas Company, L.L.C.
Seminole Murphy Liquids Terminal, L.L.C., by Seminole Energy Services, L.L.C.,
its Operations Manager
 
/s/ Alex Goldberg 
 
/s/ Alex Goldberg 
   
By:  Alex Goldberg
By:  Alex Goldberg
   
Title: EVP and General Counsel
Title: EVP and General Counsel

 
NGAS Gathering II, LLC
NGAS Gathering, LLC
 
/s/ Alex Goldberg 
 
/s/ Alex Goldberg 
   
By:  Alex Goldberg
By:  Alex Goldberg
   
Title: EVP and General Counsel
Title: EVP and General Counsel

 
Signature Page to Omnibus Settlement Agreement and Release
 
 
 

--------------------------------------------------------------------------------

 